FILED: 3/24/2015 2:11:31 PM
                                                                                SHERRI ADELSTEIN
                                                                                Denton County District Clerk
                                                                                By: Joanna Price, Deputy

                                       CAUSE NO. 14-07273-431

IN THE MATTER OF THE                                §                     IN THE DISTRICT COURT
MARRIAGE OF:                                        §
                                                                                      FILED IN
                                                    §                         2nd COURT OF APPEALS
KARLA SEIDL                                         §                            FORT WORTH, TEXAS
AND                                                 §                     431st3/25/2015
                                                                                JUDICIAL     DISTRICT
                                                                                         10:04:19 AM
ROBERT SEIDL                                        §                               DEBRA SPISAK
                                                    §                                   Clerk
AND IN THE INTEREST OF:                             §
R.F.S., A.L.S. AND R.R.S., CHILDREN                 §                    DENTON COUNTY, TEXAS

                                         NOTICE OF APPEAL

       This Notice of Appeal is filed by ROBERT SEIDL, Respondent, a party to this proceeding who

seeks to alter the trial court's judgment or other appealable order.

       1.      The trial court, cause number, and style of this case are as shown in the caption above.

       2.     The judgment or order appealed from was signed on March 23, 2015 and entitled Final
Decree of Divorce.

       3.      ROBERT SEIDL desires to appeal from the Division of the Marital Estate provision.

       4.      This appeal is being taken to the Second District of Texas, Fort Worth Court of Appeals.

       5.      This notice is being filed by ROBERT SEIDL.

        6.     This is an accelerated appeal. This is not a parental termination case or a child
protection case.

                                               Respectfully submitted,

                                               THE WIDNER LAW GROUP
                                               2911 Turtle Creek Blvd., #405
                                               Dallas, Texas 75219
                                               Tel: 469-563-4800
                                               Fax: 972-692-8951


                                               By: /s/ Robert S. Widner
                                                      ROBERT S. WIDNER
                                                      State Bar No. 00792092
                                                      Email: robertwidner@gmail.com
                                                      Attorney for ROBERT SEIDL


NOTICE OF APPEAL (Seidl)                                                                          Page - 1
                                  CERTIFICATE OF SERVICE

       Counsel for Movant/Appellant certifies that a true copy of this Notice has been served in
accordance with TRAP 9.5 of the Texas Rules of Appellate Procedure on each party or that party's lead
counsel as follows:

       Party: KARLA SEIDL
       Lead attorney: Laurence A. DePlaza
       Address of service: 5172 Village Creek Drive #103, Plano, Texas 75093
       Email Address: ldeplaza@deplazafamilylaw.com, sheila@deplazafamilylaw.com
       Method of service: by electronic service
       Date of service: March 24, 2015

       A copy of this Notice is being filed with the Appellate Clerk in accordance with TRAP 25.1(e).

                                             /s/ Robert S. Widner
                                            ROBERT S. WIDNER
                                            Attorney for ROBERT SEIDL




NOTICE OF APPEAL (Seidl)                                                                      Page - 2